Citation Nr: 0635925	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-03 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from August 1980 to 
December 1984 and from December 1986 to January 2003.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2003 decision of a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In that decision, 
as herein pertinent, the RO denied service connection for 
sinusitis.  As well, the RO granted service connection for 
patellofemoral syndrome involving the right knee, 
patellofemoral syndrome involving the left knee, and migraine 
headaches.  Noncompensable or 0 percent evaluations were 
assigned for each of these disabilities.  The veteran 
appealed as to the denial of service connection for 
sinusitis; she also appealed for higher initial ratings.  

By subsequent rating activity, the RO assigned a 10 percent 
evaluation for patellofemoral syndrome involving each knee; a 
30 percent evaluation was assigned for migraine headaches.  
In correspondence received in January  2006, the veteran 
withdrew from appellate consideration all claims for higher 
initial ratings.


FINDING OF FACT

Sinusitis had its onset during the veteran's military service 
and has persisted intermittently since that time.


CONCLUSION OF LAW

Sinusitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

As explained below, the Board has found the evidence and 
information now of record to be sufficient to grant the 
veteran's claim of service connection for chronic sinusitis.  
Hence, a discussion of whether there has been compliance with 
the VCAA is rendered moot in this case.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The veteran maintains that she first began to have periodic 
bouts of sinusitis while in military service.  She 
acknowledges that she was not having a sinus episode during a 
VA examination in December 2002, but asserts that sinus 
problems occur with changes in weather.  

Service medical records document episodes of sinusitis in May 
1993, February 1997 and August 1998.  An assessment of the 
veteran's general health was conducted in October 2002.  The 
veteran reported that she experienced frequent sinus 
problems.  The sinuses were normal to clinical evaluation.

A VA examination was performed in December 2002.  The veteran 
reported, that about twice per year, in the spring and in the 
fall, she had difficulty with nasal stuffiness, rhinorrhea, 
postnasal drip, and some discomfort in the frontal sinus and 
maxillary sinus areas.  The assessment was allergic rhinitis.  
There is no indication from the examination report that the 
physician evaluated the sinuses.  

The veteran presented at a service department medical 
facility in August 2003 for treatment of allergic rhinitis.  
The sinuses were found to be within normal limits.  She was 
again seen at that facility in December 2003, complaining of 
left maxillary area tenderness and foul, smelly nasal 
discharge for the past week.  Clinical inspection disclosed 
tenderness of the left maxillary sinus.  The assessment was 
acute sinusitis.  

A VA examination was performed in November 2005.  There was 
found to be no tenderness to percussion of the frontal or 
maxillary sinuses.  

Added to the claims file in January 2006 was an undated 
report from a service department clinic indicating the 
veteran was found to have tenderness of the frontal and 
maxillary sinuses.  The assessment was acute sinusitis.  

The veteran reports periodic bouts of sinusitis that began in 
military service and have persisted intermittently since that 
time.  The Board finds the veteran's report to be credible.  
Her report is corroborated by service department medical 
records that were compiled when she was on active duty and in 
the years since she left active military service.  

Although individual episodes of sinusitis have been described 
as "acute," the Board is persuaded, on the totality of the 
evidence, that the recurrent and persistent pattern of these 
episodes of sinusitis demonstrates the presence of a chronic 
process.  With resolution of benefit of the doubt in the 
appellant's favor, service connection for chronic sinusitis 
is warranted.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for sinusitis is granted.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


